Citation Nr: 1454669	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left-sided hearing loss.

2.  Entitlement to an initial, compensable rating, for right elbow degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty for training (ACDUTRA) from October 1976 to February 1977.  The Veteran also served on active duty from December 2003 to February 2005, with service in Kuwait from February 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for left-sided hearing loss and assigned a noncompensable rating, effective December 11, 2006, denied the Veteran's claim of entitlement to service connection for degenerative osteoarthritis (OA) for the right elbow.  The Veteran filed a Notice of Disagreement in November 2007, and a statement of the case was issued in November 2008.  The Veteran perfected his appeal by filing a substantive appeal (VA Form 9) in December 2008.

The Board notes that the RO treated the November 2007 letter from the Veteran as a claim for an increased rating, and the issue has been characterized as a claim for an increased rating.  However, an NOD is defined as a "written communication from a claimant or his or her representative expressing dissatisfaction with an adjudication determination by the RO and a desire to contest the result."  38 C.F.R. § 20.201 (2014).  It must be in terms which can reasonably be construed as expressing disagreement with that determination and a desire for appellate review.  Beyrle v. Brown, 9 Vet. App. 24 (1996).  The November 2007 expresses disagreement with the assigned rating, and it was received within one year following the issuance of the rating decision assigning an initial rating.  See 38 C.F.R. 20.302(a) (2014).  As such, the Board has recharacterized the issue on appeal to reflect this fact, that the issue is entitlement to an initial compensable rating.

In January 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.in September 2012, the RO granted service connection for right elbow degenerative osteoarthritis, but assigned a noncompensable rating, effective December 11, 2006.  In a March 2013 statement, the Veteran indicated that he did not agree with the evaluation.  A statement of the case was not issued.  As explained below, this issue is being remanded under Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable rating for right elbow degenerative OA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant is further action is required.


FINDING OF FACT

Since the effective date of the award of service connection, the Veteran's left-sided hearing loss has been manifested, at worst, by Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left-sided hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements were initially sent to the Veteran in February 2007.  This letter informed the Veteran of what evidence was needed to substantiate his claim for service connection for his right elbow condition, and what evidence was needed to substantiate his claim for an increased rating for his left-sided hearing loss, as well as his and VA's respective duties for obtaining evidence.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the June 2007 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his left-sided hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left-sided hearing loss was granted by the RO in June 2007, and a noncompensable rating was assigned effective September 25, 2007.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, VA medical evidence and the Veteran's contentions.  The Veteran has also been given VA examinations in conjunction with his claim.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's left-sided hearing loss as they include a review of the record, an interview with the Veteran, to include a discussion of the functional effects resulting from his hearing loss, and a full audiological examination, which addressed the relevant rating criteria.

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  During the April 2009, the Veteran reported difficulty with hearing in conversations, and that, as a swim instructor, he had difficulty at work because he could not wear his hearing aids in the pool.  The examiner reported that the Veteran's disability had no significant effects on his occupation, and no effects on his usual daily activities.  In February 2012, the Veteran was given another audiological examination wherein the Veteran complained of difficulty in understanding speech in crowded environments and has difficulty localizing sound sources.  Another audiological evaluation was conducted in February 2013, but nothing regarding functional impact was recorded.  The Board finds the Veteran's statements at the April 2009 and February 2012 examinations adequately described the functional effects of his hearing loss, as they demonstrate that the VA examiners elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak.  21 Vet. App. at 455.

As noted above, the Board sought further development of the claim in January 2012, to include affording the Veteran a VA audiological examination so as to determine the nature and severity of the Veteran's hearing loss.  As a result, the Veteran was afforded a VA examination in February 2012 and February 2013.  The Board finds that the AOJ has substantially complied with the January 2012 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating for Left-Sided Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As described below, the Board finds that staged ratings are warranted by the evidence in this case.

The Veteran was granted service connection for left-sided hearing loss in June 2007, but was assigned a noncompensable rating, effective December 11, 2006.  The Veteran contends that his disability is worse that the currently assigned evaluation.  Therefore, he alleges that he is entitled to an higher initial compensable rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  When service connection is only established in one ear, the non-service-connected ear will be assigned a Level I hearing impairment.  38 C.F.R. § 4.85(f) (2014).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

The Veteran filed his claim for an increased rating in November 2007.  In April 2009, the Veteran underwent a VA audiological examination.  The Veteran stated that his greatest difficulty was with hearing conversations, and that he had trouble at work as a swim instructor because he could not wear his hearing aids in the pool.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
5
25
45
21
LEFT
35
40
55
65
49

Maryland CNC testing revealed speech recognition ability of 96 in the right ear, and 92 in the left ear.  These audiometry test results equate to Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating.  38 C.F.R. § 4.85.  The examiner restated the Veteran's description of the functional effects that his hearing has on his ability to work and noted that the only daily activity affected was the Veteran's hearing.

In October 2009, the Veteran underwent another VA audiological examination.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
20
42
21
LEFT
45
45
58
66
54

Maryland CNC testing revealed speech recognition ability of 98 in the right ear, and 92 in the left ear.  These audiometry test results equate to Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating.  38 C.F.R. § 4.85.  The examiner noted that the Veteran's disability had no significant effects on his occupation, and no effects on his usual daily activities.

In February 2012, the Veteran underwent another VA audiological examination.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
5
20
50
21
LEFT
45
55
60
80
60

Maryland CNC testing revealed speech recognition ability of 100 in the right ear, and 92 in the left ear.  These audiometry test results equate to Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating.  38 C.F.R. § 4.85.  The examiner noted that, according to the Veteran, his hearing causes difficulty in understanding speech in crowded environments and that the has difficulty in localizing sound sources.

The most recent audiological examination was performed in February 2013.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
5
20
50
21
LEFT
45
55
60
80
60

Maryland CNC testing revealed speech recognition ability of 100 in the right ear, and 92 in the left ear.  These audiometry test results equate to Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating.  38 C.F.R. § 4.85.  The examination results did not include an assessment of the functional effects of the Veteran's disability on his life.

The Board has considered the lay evidence of record when adjudicating this claim.  The Board acknowledges that the Veteran is competent and credible to report the symptomatology associated with his hearing loss.  However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  Therefore, lay evidence is not competent to diagnose or assess hearing loss, and the Veteran's statements are accorded little probative value.

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his left-sided hearing loss.  Of the four examinations highlighted above, none of the examinations reveal audiological evaluations that would warrant a compensable rating.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the audiological examinations that evaluated the Veteran's hearing loss, determined that there was no other functional impact on the Veteran's occupational and daily activities, other than hearing loss.  The Veteran submitted a letter from his wife describing that she has difficulty communicating with him as a result of his hearing loss.  As mentioned above, the Veteran described difficulties at work because he had to take off his hearing aid before he got into the pool, and that he had trouble focusing and localizing sound sources.  These impairments on the Veteran's functional capacity are no doubt caused by the Veteran's hearing loss, but the Veteran has not described exceptional or unusual features associated with hearing loss.  In fact, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extra-schedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While there is evidence of record regarding the difficulties the Veteran experiences at work because of his hearing loss, the Veteran has not contended and there is no medical evidence that suggests that his hearing loss alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.



ORDER

Entitlement to initial compensable rating for service-connected left-sided hearing loss is denied.


REMAND

As mentioned above, a Manlincon issued has been raised with regard to the claim of an initial, compensable rating for right elbow degenerative osteoarthritis disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As mentioned above, the RO granted service connection in a September 2012 rating decision.  Within one year of notification of that decision, in March 2013, the Veteran submitted a statement in support of his claim indicating disagreement with that decision.  This has been construed as a timely notice of disagreement, initiating an appeal of the initial rating.  38 C.F.R. § 20.201 (2014).

To date, the Veteran has not been provided a statement of the case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  A SOC must be issued and the Veteran given an opportunity to perfect an appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.


Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claim for an initial, compensable rating for right elbow degenerative osteoarthritis.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


